            Case 1:19-cr-00366-LGS Document 158 Filed 01/22/21 Page 1 of 1
                                      Paul H. Schoeman                1177 Avenue of the Americas
                                      Partner                         New York, NY 10036
                                      T 212.715.9264                  T 212.715.9100
                                      F 212.715.8064                  F 212.715.8000
                                      PSchoeman@kramerlevin.com


January 22, 2021


Via ECF

The Honorable Lorna G. Schofield
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

          Re:    United States v. Stephen M. Calk, 19 Cr. 366 (LGS)

Dear Judge Schofield:

       We represent the defendant, Stephen M. Calk, in the above-captioned action. Pursuant to
2(C) of the Court’s Emergency Individual Rules and Practices in Light of Covid-19 (June 26,
2020), we write in advance of the conference scheduled for January 26, 2021, to confirm Mr.
Calk’s consent to participate telephonically in the proceeding.

Respectfully submitted,

/s/ Paul H. Schoeman

Paul H. Schoeman
Darren A. LaVerne

cc:       All counsel (via ECF)




KRAMER LEVIN NAFTALIS & FRANKEL LLP                                   NEW YORK | SILICON VALLEY | PARIS
KL3 3314197.1
